Citation Nr: 0100457	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  98-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

The propriety of the 20 percent evaluation assigned for 
service-connected left knee injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans










INTRODUCTION

The veteran had active service from January 1993 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 1997, which granted service connection for left 
knee injury residuals, and assigned a 10 percent rating, 
effective in July 1996.  By rating action dated in November 
1998, the rating for the veteran's left knee injury residuals 
was increased to 20 percent, effective in July 1996.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the case remains on appeal.


FINDINGS OF FACT

1.  Left knee injury residuals are manifested by internal 
derangement of the left knee resulting in pain, limitation of 
motion, with an inability to squat, tenderness, and 
quadriceps atrophy.

2.  Left knee injury residuals include a tender, painful 
post-surgical scar, shown in January 1998.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for left knee injury residuals have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Code 5257 (2000).

2.  The schedular criteria for a separate 10 percent 
evaluation for a tender, painful scar, residual of left knee 
surgery, have been met, effective January 1, 1998.  
38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.400, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
Part 4, Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  However, the 
notice and duty to assist requirements contained in the new 
law have been satisfied in the development of this claim.  In 
this regard, although the veteran's representative has 
complained that the most recent examination was inadequate, 
and requested a remand, the Board is of the opinion that the 
evidence as a whole includes sufficient findings to assess 
the veteran's left knee disability.  Accordingly, the 
appellant will not be prejudiced by our deciding the case at 
this time on the merits.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000); Schafrath.  Nevertheless, the present level of 
disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).

Additionally, because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, separate, or "staged," ratings may be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet.App. 119 (1999).  In this 
case, the veteran has been assigned a 20 percent rating 
effective in July 1996, the date of his separation from 
service.  

Service medical records show that the veteran had suffered 
from recurrent dislocations of his left patella prior to 
service, for which he had undergone surgery.  However, during 
service, he apparently sustained a hyperextension injury, and 
his knee did not improve with physical therapy.  He underwent 
surgery, but developed postoperative left knee septic 
arthritis.  He underwent additional surgery, but continued to 
experience knee pain.  He was referred for medical board 
proceedings.  

In December 1995, he was evaluated by a private physician in 
connection with the medical board proceedings.  The 
evaluation resulted in an impression of residuals of patella 
femoral pain syndrome and aseptic arthritis.  The examiner 
also noted that it was not unusual to have some adhesions 
after septic arthritis and he believed this was contributing 
to the veteran's symptoms.  He did not believe that the 
veteran could continue on active duty, and concluded that he 
would have permanent problems with climbing, bending, or any 
jobs that required prolonged standing or walking.  

In January 1996, the veteran was evaluated by M. Carter, M.D.  
Dr. Carter's examination revealed range of motion in the left 
knee from 0 to 125 degrees.  There was no instability, 
lateral patellar apprehension, or joint line tenderness.  He 
had moderate crepitus and markedly positive quadriceps 
inhibition test.  He also had significant quadriceps atrophy 
on the left, with the left thigh measuring 2 3/4 centimeters 
less than the right.  X-rays did not show any definitive bone 
abnormalities.  The impression was that the primary problem 
in the left knee was deconditioning of the quadriceps with 
subsequent exacerbation of his patellofemoral problems.  He 
recommended terminal extension exercise program.  Dr. Carter 
thought that if he could build his quadriceps tone back up to 
symmetric bulk, he had an excellent chance of being able to 
resume a lot of his activities.  

VA records show that the veteran was seen in June 1996 for 
orthopedic evaluation of his left knee, while still on active 
duty.  He complained of left knee pain, especially with 
activities.  On examination, he had well-healed scars.  Range 
of motion was from 0 to 130 degrees.  There was no effusion, 
instability, or midline joint line tenderness.  A bone scan 
was consistent with degenerative joint disease.  There were 
no specific medical limitations to his activities.  

Subsequent to service, the veteran underwent a VA examination 
in August 1997.  He complained of left knee pain.  On 
examination, range of motion was from 0 to 110 degrees.  
There was no subpatellar crepitus, instability or joint line 
tenderness in the left knee.  The pertinent diagnosis was 
contracture of the left knee capsule and inability to squat 
secondary to decreased range of motion in the left knee.  

VA outpatient treatment records show that in November 1997, a 
magnetic resonance imaging (MRI) scan of the veteran's left 
knee was conducted, which resulted in an impression of 
anterior cruciate ligament sprain; osteocartilaginous injury 
of the posterior aspect of the distal lateral femoral 
condyle; anterior horn lateral meniscus tear; and status post 
lateral release of the patella.  Medial and lateral 
collateral ligaments were intact, and there was no 
chondromalacia.  

An orthopedic clinic note in November 1997 reported range of 
motion from 0 to 135 degrees.  There was no laxity or midline 
joint line tenderness.  There was pain about the lateral 
collateral ligament, and a positive apprehension sign, as 
well as quadriceps atrophy.  The assessment was quadriceps 
atrophy of the left knee and lateral collateral ligament 
tendinitis.  

In January 1998, range of motion in the left knee was from 0 
to 120 degrees.  The knee was stable, and Lachman, drawer and 
McMurray signs were negative.  There was anterior knee pain 
on extension, and lateral joint line tenderness.  In 
addition, the scar as described as "laterally tender."  

On a VA examination in August 1998, the veteran complained of 
hyperextension of the left knee, snapping and pain along the 
joint line.  He stated that the left knee buckled if he 
walked on an uneven surface.  Range of motion in the left 
knee was from 10 to 110 degrees.  There was atrophy of the 
left quadriceps, and tenderness in the anterior, medial and 
lateral joint line of the left knee.  There was no crepitus, 
fluid or instability.  It was noted that an MRI had shown a 
Grade II tear of the meniscus.  The diagnosis was internal 
derangement of the knee.   

The veteran's left knee injury residuals have been rated 
under diagnostic code 5257.  Diagnostic code 5257, which 
pertains to "other impairment of the knee, recurrent 
subluxation or lateral instability," provides for a 10 
percent rating for slight impairment, a 20 percent rating for 
moderate impairment, and a 30 percent rating for severe 
impairment of the knee.  38 C.F.R. Part 4, Code 5257 (2000).  
However, although he complains of constant buckling of the 
knee, instability was specifically found to be absent on all 
examinations and treatment reports of record, and subluxation 
has not been reported.   

Regarding whether there is, or has been, "other impairment 
of the knee" such as to warrant an increased rating, an 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000); 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  Factors 
affecting functional impairment, such as pain on motion, 
weakened movement, excess fatigability, lost endurance, 
swelling or incoordination, must be considered.  See 38 
C.F.R. §§ 4.40, 4.45 (2000), DeLuca v. Brown, 8 Vet.App. 202 
(1995).  

The veteran has been diagnosed most recently with internal 
derangement of the left knee, and an MRI in November 1997 
found anterior cruciate ligament sprain; osteocartilaginous 
injury of the posterior aspect of the distal lateral femoral 
condyle; anterior horn lateral meniscus tear.  Quadriceps 
atrophy has been consistently shown.  Joint line tenderness, 
although not shown in August 1997 and November 1997, was 
present in January and August 1998.  In addition, the most 
recent examination, in August 1998, showed limitation of 
motion, from 0 to 110 degrees.  See 38 C.F.R. § 4.71, Plate 
II (2000).  The veteran is also unable to squat.  However, 
although the MRI noted a small joint effusion, physical 
examinations in June 1996 and August 1998 did not disclose 
effusion.  Medial and lateral collateral ligaments were 
intact on the MRI, and there was no chondromalacia.  Crepitus 
was not present on evaluations subsequent to service, in 
August 1997 and August 1998.  In view of these findings, the 
functional impairment resulting from limitation of motion, 
joint line tenderness, and quadriceps atrophy are 
appropriately characterized as resulting in moderate 
impairment of the left knee.    

In this regard, although the examiner in December 1995 felt 
that the veteran would have permanent problems with climbing, 
bending, or any jobs that required prolonged standing or 
walking, Dr. Carter, in his examination the following month, 
felt that the primary problem in the left knee was 
deconditioning of the quadriceps with subsequent exacerbation 
of his patellofemoral problems.  

Turning to the remaining diagnostic codes pertaining to the 
knee, a separate rating may be granted for symptoms of a 
service-connected disability which are not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  See 38 C.F.R. § 4.14 (1998), Esteban v. Brown, 6 
Vet.App. 259, 262 (1994).  The VA General Counsel has 
specifically found that a claimant who has arthritis and 
instability of the knee may be rated separately under 
diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (July 
1997).  However, although a bone scan was thought to be 
consistent with degenerative joint disease in June 1996, 
subsequent to service, degenerative joint disease has not 
been shown, and the MRI scan report did not note arthritis.  
More importantly, even if arthritis was shown, all 
evaluations have specifically found no instability to be 
present.  Consequently, a separate evaluation is not 
warranted, and the limitation of motion present has been 
considered in determining that the veteran's level of 
impairment, due to the internal derangement, is moderate.  In 
this regard, the only other positive physical examination 
findings in the knee have been tenderness, quadriceps 
atrophy, and, on one occasion, a positive apprehension test.  

Regarding diagnostic codes 5258 and 5259, pertaining to, 
respectively, dislocation and removal of the semilunar 
cartilage, neither has been shown.  In addition, frequent 
episodes of "locking" or effusion have not been clinically 
demonstrated.  Accordingly, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating.  38 C.F.R. 
§ 4.7 (2000).  

Nevertheless, on a January 1998 outpatient treatment record, 
the veteran's post-surgical scar was noted to be "laterally 
tender."  A separate 10 percent rating may be assigned for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Code 7803, 7804 (1999); see 
Esteban.  In the absence of specifically contradictory 
evidence, the Board must accept this assessment.  See Powell 
v. West, 13 Vet.App. 31 (1999).  As the remainder of the 
evidence, including the VA examination in August 1998, does 
not comment on the status of the scar, there is no 
contradictory evidence.  Consequently, a separate 10 percent 
rating for a tender, painful scar is warranted.  

Because the appeal is from the original grant of service 
connection, the question of whether "staged" ratings are 
appropriate must be considered.  See Fenderson v. West, 12 
Vet.App. 119 (1999).  Inasmuch as the only occasion on which 
a tender scar was noted, including in statements from the 
veteran, was the January 1998 outpatient treatment note, the 
separate 10 percent rating for a tender scar should be 
effective from January 9, 1998.  See Fenderson; 38 C.F.R. § 
3.400(o) (2000).  

Preliminary review of the record reveals that the RO did not 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (2000).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


ORDER

An evaluation in excess of 20 percent for left knee injury 
residuals is denied.  

An separate evaluation of 10 percent for a tender post-
surgical scar of the left knee is granted, effective January 
9, 1998, subject to regulations governing the payment of 
monetary benefits.


		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals





